Citation Nr: 1336323	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected folliculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

The Veteran was afforded a May 2013 hearing before the undersigned.  A hearing transcript is associated with the Virtual VA electronic folder (efolder).  A review of the Virtual VA efolder does not show the receipt of any additional pertinent evidence. 

In May 2013, the Veteran submitted statements from his friend and wife indicating that he had psychiatric symptoms secondary to his folliculitis disorder.  The issue of service connection for an acquired psychiatric disorder secondary to folliculitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2013 hearing, the Veteran identified pertinent outstanding medical records.   Additional development is necessary to locate these medical records as detailed below.  Notably, the last VA dermatology examination took placed in December 2010 when the Veteran had a beard.  He reported that he preferred not to have a beard and had not had one since the last VA examination.  A new VA examination is necessary to assess the Veteran's folliculitis without a beard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Centers in Wichita and Leavenworth to obtain all VA dermatological records for the Veteran.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

2.  Furnish the Veteran with an appropriate authorization for the release of private medical records from Dr. Waxman.  With any authorization received from the Veteran, obtain medical records for the Veteran from Dr. Waxman.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the private records and submit them to VA. 

If the records are not received after the initial request, make a second request unless it appears that further requests would be futile.    

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

3.  After associating any newly generated medical records with the claims folder, schedule the Veteran for a VA dermatology examination.  The claims folder, including any access to pertinent documents in the Virtual VA or VBMS efolder, must be available and reviewed by the clinician.  

The examiner must interview the Veteran about his description of symptoms with particular detail as to the nature and frequency of any flare-up episodes.  

A clinical examination with any indicated testing must be conducted to provide an accurate and fully descriptive assessment of the Veteran's folliculitis.  Color photographs of the affected areas must be taken and included with the examination report.

For any scar found, the examiner must identify the length and width of scar, whether it is elevated or depressed on palpation, whether it is adherent to underlying tissue, and whether it is manifested by hypo- or hyper-pigmented skin in an area exceeding six square inches (39 square centimeters); abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; whether it is unstable or painful; disfiguring; the skin is indurate and inflexible in an area exceeding six square inches; and results in associated muscle or nerve injury.  If any of the above-mentioned findings are negative, the examiner must so state. 

The examiner must report the percentage of the entire body and the percentage of the exposed area affected by the folliculitis.  

The examiner must also report on whether the Veteran has systemic therapy such as corticosteroids or other immunosuppressive drugs and if so, the amount of use in terms of weeks over the past 12 month period.  

4.  After completing the above actions, the RO/AMC must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


